Citation Nr: 1435791	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and ankle disabilities.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left knee and ankle disabilities.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1960 to March 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In his November 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  In an April 2010 statement, the Veteran withdrew his request for a hearing.  

In March 2010, April 2012, and July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Veteran stated that he wished to represent himself.  


FINDINGS OF FACT

1.  It is at least as likely as not that arthritis of the right knee is caused or aggravated by service-connected internal derangement of the left knee with osteoarthritis and associated left ankle strain.  

2.  It is at least as likely as not that arthritis of the right ankle is caused or aggravated by service-connected internal derangement of the left knee with osteoarthritis and associated left ankle strain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. § 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  The criteria for service connection for arthritis of the right ankle have been met.  38 U.S.C.A. § 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition.  This is secondary service connection.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's nonservice connected disability is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  In essence, 38 C.F.R. § 3.310(b) indicates that the "rating activity" must determine the extent of the service-connected disability by establishing a "baseline" level of severity and subtracting it from the level of severity after aggravation occurred. 

The Veteran is seeking service connection for a right knee disability and a right ankle disability secondary to service-connected internal derangement of the left knee with osteoarthritis and associated left ankle strain.  

In May 2010, the Veteran's private podiatrist determined that left genu valgum had caused pronation of the left foot with acute tendonitis of the peroneal tendons resulting in a gait disturbance.  In June 2012, the Veteran's private doctor specifically concluded that much of the Veteran's right knee and ankle symptoms were a result of compensating for the left knee disability, which had progressed to the point of requiring knee replacement surgery.  

A December 2012 VA examiner opined that an opinion with respect to the etiology of the right knee and right ankle disabilities was not possible because requested private treatment records, including reports of magnetic resonance imaging (MRI), were unavailable for review.  However, the record includes not only MRI reports pertaining to the right knee and ankle in 2006 and 2007, but also x-ray examination reports.  

A September 2006 MRI of the right ankle reflects chronic plantar fasciitis, Achilles tendon enthesopathy, and moderate nonspecific subcutaneous edema.  The impression on MRI of the right knee in February 2007 was marked osteoarthritic changes predominantly in the medial compartment, with a diffusely torn body and posterior horn of the medical meniscus, and chronically torn and resolved posterior cruciate ligament.  

The May 2014 VA opinion, which was based on a review of the claim file, reflects a history of a torn medial meniscus and torn posterior cruciate ligament of the right knee in June 2012 requiring surgery.  It was noted that an opinion as to aggravation could not be provided without resort to speculation because there was no objective information regarding the baseline manifestations of right knee symptoms.  An October 2009 private treatment record reflects bilateral knee injections for "several years" and an October 2008 record reflects moderate to severe arthritis on x-ray examination of the right knee.  The 2006 MRI report reflects tibiotalar joint osteoarthritis of the right ankle was mild.  

In October 2013, the Veteran's private physician reiterated that the Veteran's right ankle and right knee disabilities were caused by the Veteran compensating for his service-connected left knee disability.  

The Board has determined that there is a baseline level of severity for nonservice-connected right knee and right ankle arthritis established by competent medical evidence and attributable to the service-connected left knee and ankle disabilities.  

The evidence is, at worst, in equipoise, and resolving doubt in the Veteran's favor, service connection for arthritis of the right knee and arthritis of the right ankle is warranted.  


ORDER

Service connection for arthritis of the right knee is granted.  

Service connection for arthritis of the right ankle is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


